Citation Nr: 1135182	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-18 258A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's post-9/11 GI Bill benefit level of 60 percent was correctly calculated.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to October 2002, when she was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision, awarding VA educational benefits at the 60 percent level.  The Veteran perfected a timely appeal as to the benefit level approved.


FINDING OF FACT

The Veteran served on active duty for more than thirty continuous days after September 11, 2001, and she was discharged from service on account of a service-connected disability.


CONCLUSION OF LAW

The Veteran's post-9/11 GI educational benefits should be paid at the 100 percent level.  38 U.S.C.A. § 3311, 3313 (West 2002); 38 C.F.R. § 21.9640 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When an application for education benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 3323, 5101, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 21.1031, 21.1032, 21.9510.  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Additionally, the VA is responsible for providing any required forms along with instructions for completing such forms.  In this case, the appellant was provided this information in a letter of July 2009.  She was provided with the text of the applicable laws and regulations along with a complete explanation as to the denial of her appeal in a March 2010 Statement of the Case.  All identified evidence has been obtained.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

As noted above, the Veteran served on active duty from July 1998 to October 2002, to include approximately one year and three weeks of post 9/11 active duty service.  Careful review of her service treatment records, to include the report of the Physical Evaluation Board (PEB) which led to her discharge from service, shows that she underwent several surgical procedures to both feet during service, and was placed on multiple physical profiles restricting the levels of physical activity which she could perform.  According to the report of the PEB, she was precluded from running, rucking, jumping, and marching on account of diagnoses including chronic bilateral foot pain, plantar fasciitis, pes cavus foot deformity, and metatarsalgia.  While the PEB also concluded that her chronic bilateral foot pain, plantar fasciitis, and pes cavus foot deformity had existed prior to service and were not permanently aggravated by service, the PEB concluded that her metatarsalgia did not pre-exist service.  Upon her discharge from service, the VA granted service connection for bilateral metatarsalgia, explicitly finding that the disability had been incurred in service.

When the Veteran applied for post-9/11 GI education benefits, her claim was granted and benefits at the 60 percent level were assigned in July 2009.  As noted above, she disagreed with the level of benefits assigned, asserting that because she had been discharged on account of a service-connected disability, she should be awarded the 100 percent level of education benefits.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640. 

In this case, the Veteran had more than 30 continuous days of creditable active duty service after September 11, 2001, and she was discharged at least in part due to a service-connected disability.  That she had a concurrent disability which was deemed to have existed prior to service is irrelevant to our purposes.  The Board therefore concludes that the evidence supports the Veteran's claim.  Proper application of the law to the facts of her case yields the conclusion that her post-9/11 GI educational benefits should be paid at the 100 percent level.  


ORDER

The Veteran's post-9/11 GI educational benefits are to be paid at the 100 percent level, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


